Citation Nr: 0714814	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  02-07 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for right and left knee 
arthritis.

Entitlement to service connection for a respiratory 
disability to include pulmonary tuberculosis and emphysema.
 
Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1955 to November 1978.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico in August 
2001 and January 2003.  A local hearing was held at the RO in 
October 2003.  In May 2005 and April 2006 the case was 
remanded to the RO for further development.  

The Board notes that the May 2005 remand instructed the RO to 
issue a statement of the case (SOC) pursuant to Manlincon v. 
West, 12 Vet. App. 238, 240 (1999) addressing the issues of 
entitlement to service connection for lumbar spine disorder, 
bilateral arm disorder and visual disorder.  The RO complied 
with this instruction, by issuing a September 2005 SOC.  
However, the RO sent this SOC to an incorrect address in 
Albuquerque, as the veteran had earlier, in December 2003, 
notified the RO that he had relocated to the Baltimore, 
Maryland area (The veteran's move to the Baltimore area is 
discussed further in the Remand below) and needed his 
correspondence sent there.  Consequently, the matters of 
entitlement to service connection for lumbar spine disorder, 
bilateral arm disorder and visual disorder are now referred 
to the appropriate RO so another statement of the case may be 
issued and sent to the veteran at his current address.  The 
veteran should then be given the appropriate amount of time 
to respond.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's May 2005 and April 2006 remands the 
RO contacted the veteran at the address on file for him in 
Albuquerque, New Mexico and asked him to provide more 
detailed information regarding his alleged stressor events in 
service.  The RO also arranged for a VA medical center to 
schedule the veteran for VA orthopedic, pulmonary and 
psychiatric examinations.  The veteran did not respond to the 
stressor information requests and did not appear for, or ask 
to reschedule, his VA examinations.  Consequently, in a 
January 2007 supplemental SOC (SSOC), the AMC continued the 
denial of the veteran's claims, noting his unresponsiveness.    

In prior December 2003 correspondence the veteran had 
notified the RO that as of October 2003, he had relocated to 
the Baltimore, Maryland area and had asked that all 
correspondence be sent to this new Maryland address.  
However, at that time, the veteran's address change was 
apparently not noted by the RO and no VA correspondence was 
sent to the veteran in Maryland.  Subsequently, in a December 
2006 letter the veteran indicated that he had been living at 
the Maryland address   for the past three years, taking care 
of his mother, and had been out of touch with VA.  
Consequently, he requested that his claims file be forwarded 
to the Baltimore RO.  

Given that the veteran did clearly notify the RO of his move 
to the Baltimore, Maryland area in December 2003 and that he 
apparently has not received any VA correspondence issued 
pursuant to the May 2005 and April 2006 remands at his new 
address, the Board finds he has not had an appropriate 
opportunity to participate in the continued development of 
his claims.  Consequently, a remand is necessary to allow for 
such participation in accordance with the prior two Board 
remands.   

Specifically regarding the veteran's claim for PTSD, the 
Board notes that the veteran's testimony at his October 2003 
local hearing provided some account of his alleged stressor 
events during his Vietnam service.  He described two alleged 
events while on convoy and transportation duty in Vietnam: an 
altercation with a Vietnamese civilian around November 1970 
reported to a Sgt. Major C and a truck tire shot out by a 38 
caliber round about April 1971.   However, as more specific 
information is needed to attempt to verify these and any 
other alleged stressor events, on Remand the RO should ask 
the veteran to provide any additional details or information 
pertaining to his alleged stressor events in service 
including more specific dates (if known), the names of any 
fellow servicemen killed or injured or otherwise involved in 
any of the alleged events and any corroborating statements 
from fellow service members.      


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided VCAA 
notice in the form of a specific notice 
letter (sent to his current address) that 
is in full compliance with the applicable 
statutes, implementing regulations, and 
precedent interpretative decisions of the 
United States Court of Appeals for 
Veterans Claims and the United States 
Federal Circuit (specifically including 
notice of the evidence necessary to 
substantiate his claims for service 
connection;  notice of his and VA's 
responsibilities in claims development; 
notice to submit everything in his 
possession pertinent to his claims and 
notice regarding effective dates of 
awards and the criteria for rating the 
disabilities in question in accordance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

2. VA should request the veteran to 
identify all current health care 
providers who have treated him for 
arthritis of the knees, PTSD, and 
respiratory disability. With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all outstanding pertinent treatment 
records identified by the veteran.

3. VA should instruct the veteran to 
provide an account of his claimed 
stressors in service that is as detailed 
as possible. This should include 
providing additional specificity 
regarding the events that occurred while 
on convoy and transportation duty in the 
Republic of Vietnam, which he described 
at his October 2003 local hearing, with 
particular attention to specific dates, 
places and details and the names of any 
individuals who were wounded or killed.  
The veteran should be informed that he 
may submit statements from fellow 
servicemen who observed or were involved 
with any of the stressful events, to 
include Sgt. Major C.  A complete account 
of the veteran's alleged stressors (to 
include all the pertinent stressor 
related details from his October 2003 
testimony and any subsequent information 
provided by the veteran) and his service 
personnel records should then be sent to 
the appropriate office for verifying the 
veteran's claimed stressors.

4. If and only if claimed stressors are 
verified, the veteran should be scheduled 
for a VA examination by a psychiatrist in 
order to determine the nature and 
etiology of all current psychiatric 
pathology. All necessary tests and 
studies should be accomplished, and 
clinical manifestations should be 
reported in detail. An opinion should be 
provided regarding the likelihood that 
the veteran has PTSD stemming from the 
verified inservice stressor(s) or any 
other chronic psychiatric disorder 
related to his period of military 
service. The claims folder should be 
provided to the examiner in conjunction 
with the examination.  Reasons and bases 
for all conclusions should be noted.

5. VA should afford the veteran a VA 
pulmonary disorders examination.  A copy 
of any notice sent to the veteran of the 
scheduled VA examination should be placed 
in the claims folder.  The claims folder 
should be made available to the examiner 
in conjunction with the examination. The 
examiner is asked to review the service 
medical records including notes on the 
reverse of a July 1974 Report of 
Examination of occasional wheeze on 
forced expiration, Pulmonary Function 
Data dated in July 1977 which noted 
normal spirometry with borderline 
restrictive defect, and VA chest X-rays 
which noted mild changes of chronic 
obstructive pulmonary disease.  The 
examiner is asked to diagnose any current 
respiratory disability.  For each 
disability diagnosed the examiner is 
asked to answer the following question: 
Is it is at least as likely as not (i.e. 
is there a 50 percent chance or greater) 
that the current respiratory disability 
had its onset in or is otherwise related 
to the veteran's military service.  The 
examiner should provide a detailed 
rationale for each response.  

6. VA should arrange for the veteran to 
have an orthopedic evaluation.  The 
purpose of the examination is to 
determine if the veteran's currently 
diagnosed arthritis of the knees is 
related to service.  A copy of any notice 
sent to the veteran of the scheduled VA 
examination should be placed in the 
claims folder.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  The 
examiner is asked to review the service 
medical records including September 1955 
spasms of the left knee; July 1964 injury 
to the right knee; August and September 
1966 treatment for recurrent right and 
left knee swelling; July 1967 injury to 
the left knee; and August (no year) X- 
rays of the knees; August and September 
1999 service medical facility records of 
treatment of arthritis of the knees.  

The examiner is asked to diagnose any 
current disorder of the knees.  For each 
knee disorder diagnosed the examiner is 
asked to answer the following questions: 
1) Is it at least as likely as not (i.e. 
is there a 50 percent chance or better) 
that any current disorder of the right 
knee had its onset in or is otherwise 
related to the veteran's military 
service?
2)  Is it at least as likely as not (i.e. 
is there a 50 percent chance or better) 
that any current disorder of the left 
knee had its onset in or is otherwise is 
related to the veteran's military 
service?  The examiner should provide a 
detailed rationale for each response.  

7. The veteran's claims of entitlement to 
service connection for right and left 
knee arthritis; a respiratory disability, 
to include pulmonary tuberculosis, 
emphysema, and PTSD should be 
readjudicated.  If the determination of 
any of these claims remains unfavorable, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and allowed a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  





The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




